Citation Nr: 0940952	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-15 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1945 to May 1949, 
from May 1950 to March 1968, and from September 1968 to April 
1972.  He died in January 2005.  The appellant is his 
surviving spouse.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in July 2008 and was remanded for further 
development.  Prior to the Remand, this matter was before the 
BVA on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Special Processing Unit 
in Cleveland, Ohio that denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death, as well as her claim for Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  
Jurisdiction of the case, however, remains with the Regional 
Office (RO) in Montgomery, Alabama.

The Board notes that the 38 U.S.C.A. § 1318 DIC claim is 
inextricably intertwined with the cause-of-death claim.  As 
such, the Board may not properly review this claim until the 
cause-of-death issue is adjudicated.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

This matter was previously remanded in a July 2008 Board 
decision.  However, a review of the post-remand development 
indicates that additional development is necessary for this 
appeal.

The appellant contends, in essence, that the Veteran's 
service-connected disabilities had an extremely deleterious 
effect on his hepatic system such that they contributed 
substantially or materially and/or that they combined to 
cause death and/or that they aided or lent assistance to the 
production of death for the condition that ultimately caused 
his death.  She argues that the Veteran's disabilities 
caused, worsened or aggravated the liver-related problems 
that led to his death.  She has intimated that the appellant 
would have been stronger and healthier but for his service-
connected disabilities.  

The Veteran's death certificate shows that he died in January 
2005.  At that time, he was service-connected for post-
traumatic stress disorder (PTSD) (50 percent disabling); 
coronary artery disease (30 percent disabling); the residuals 
of a gastrectomy (20 percent disabling); Type II diabetes 
mellitus (20 percent disabling); hypertension (10 percent 
disabling); and hearing loss, hemorrhoids and 
dermatophytosis, each of which had noncompensable disability 
ratings.  He had been granted a total rating based on 
individual unemployability from May 8, 2001.

This claim was previously remanded to the RO/AMC to obtain a 
medical records and a medical opinion on these questions.  A 
VA medical opinion was obtained in November 2008.  However, 
the November 2008 VA medical opinion, which included a review 
of the claims file, was obtained prior to the association of 
additional VA medical records to the claims file.  As the 
newly associated medical records may be pertinent to the 
appellant's claim, the RO/AMC should request that the 
November 2008 VA examiner review the records and provide an 
addendum to her medical opinion addressing the previously 
discussed questions regarding the Veteran's cause of death.  
If the November 2008 VA examiner is unavailable, a new VA 
medical opinion should be provided addressing the claims.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1. The RO/AMC should arrange for the 
November 2008 VA examiner to provide an 
additional medical opinion via an 
addendum to the November 2008 VA medical 
opinion, to consider the newly associated 
VA medical records.  The examiner should 
comment as to whether any of the 
additional evidence which has been 
obtained changes the conclusions in the 
previous report.  

If the November 2008 VA examiner is not 
available, the RO/AMC should arrange for 
a new review of the medical evidence by a 
physician with expertise in 
gastroenterology.  The reviewer should be 
provided with the claims file and a copy 
of this remand.  The reviewer should 
render an opinion as to the etiology and 
onset date of the fatal cirrhosis.  

The reviewer should provide an opinion as 
to the following questions:

a. To what extent, if any, did the 
service-connected disabilities 
contribute to the development of, or 
to the severity of, the fatal 
cirrhosis?  Include a discussion as 
to the likelihood that the PTSD 
caused or aggravated the Veteran's 
alcohol abuse.  

b. What role, if any, did the 
Veteran's medical and psychiatric 
disabilities in the aggregate play 
in (i) causing, (ii) contributing 
substantially or materially to, or 
(iii) hastening the Veteran's death? 
and

c. Whether any service-related 
pathology caused general impairment 
of health such that the Veteran was 
materially less capable of resisting 
the effects of whatever disease or 
event was the primary cause of death 
(cirrhosis)?

The reviewer should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the reviewer. 

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
